ON APPLICATION FOR REHEARING
Our attention is called to the fact that in the decree rendered by us we inadvertently allowed defendant, William C. Durning, credit for $324.42, thus amending the judgment in his favor, though he had not appealed.
The decree is accordingly amended so as to read as follows:
*580“It is ordered, adjudged and decreed that there be judgment in favor of plaintiff, Madison Lumber Company, and against the said defendants, Federal Surety Company and William C. Durning, jointly, severally and in solido, in the full sum of $2,803.13, with 5% interest thereon from September 12, 1928, until paid, and for all costs. It is further ordered, adjudged and decreed that the Federal Surety Company be credited with the sum of $1,561.16 paid February 21, 1929, and with the sum of $324.42 paid July 12, 1928, both credits to apply on this judgment.
“As thus amended the judgment is affirmed.’’
The rehearing prayed for is refused.